ALDRICH, District Judge.
The plaintiff-Appellee and cross-appellant, Meridian Diagnostics, Inc. (Meridian), brought suit against the defendant-appellants and cross-appellees, Apollo Biomedicals, Inc. (Apollo) and Dr. Ching Sui A. Yi, for misappropriation of trade secrets. Following a three-day evidentiary hearing, the district court (per Judge Beckwith, S.D. Ohio) granted a preliminary injunction in favor of Meridian, enjoining Dr. Yi from using trade secrets relating to Meridian’s H.pylori stool antigen test. Dr. Yi, proceeding pro se, has appealed the injunction, arguing that the district court: (1) based its decision “on false information presented by Meridian,” (2) “misinterpreted based on the false information,” and (3) promulgated an injunction that was “overly broad, broader than necessary, and unreasonable.” In response, Meridian has filed a cross-appeal, arguing that the district court erred in (1) failing to extend its grant of a preliminary injunction to prevent Dr. Yi and Apollo from creating a serum antigen test for H.pylori, (2) failing to find that Dr. Yi and Apollo misappropriated trade secrets regarding Meridian’s marketing materials, and (3) failing to find that additional admitted acts by Dr. Yi violated his Employment Agreement with Meridian. However, upon review, we find that the district court did not abuse its discretion in either the granting or denying of its preliminary injunction. Michigan Bell Telephone Co. v. Engler, 257 F.3d 587, 592 (6th Cir.2001). Therefore, we AFFIRM the district court’s order in all respects and remand the present case for proceedings not inconsistent with this opinion.